DETAILED ACTION
	This Office action is responsive to communication received 01/24/2022 – Request for Continued Examination (RCE) and Amendment.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 1-7 and 19-25 remain pending.
	Claims 19-25 STAND withdrawn from further consideration.
Response to Arguments
	In the arguments received 01/24/2022, the applicant contends that the amendments to claims 1 and 4 to now recite “[a] hand-operated apparatus consisting of elongated members fastened to directional members…” (claim 1) along with ”…wherein two of said elongated members are fastened with weight from said bending lines…” (claim 4) provides structural elements not shown in Jefferson.  
Regarding the amendments to claim 1, the applicant discusses how the amendments to claim 1 finds support in the description, stating:
“The present hand-operated apparatus has such bending line stated in the last paragraph of page 4: “Two bending lines 304L and 304R are designated preferably by a sewing line for both finger holders’ bottom sheaths. The two bottom sheaths represent directional members for its two elongated members 305L and 305R below their bending lines”. PTAB pointed out the lack of structural element such as "attachment" to distinctively designate elongated members.”

Regarding the amendments to claim 4, the applicant continues by discussing how the amendments to claim 4 find support in the description, stating:
“Dependent claim 4 has been amended to indicate that fastened elongated members are composed of weight added to the multilayered members as mentioned in the description at page 13, 3rd paragraph: “in this embodiment the nylon fabric at the bending lines 304L and 304R is released from bending through the release of tension of a silicone sheet, nylon fabric, and the weight of the elongated members”. The added weight also helps to swivel back and forth for defending incoming ball or puck to bounce off rather than push through and into the goal. Such free wobbling and flapping using gravity allows to dislodge to different articulated positions. Added weight as stated at page 5, 2nd paragraph of the description: “The left side sheath 203L and right side sheath 203R each contain hardwood material”.”

IN RESPONSE:
That the applicant argues that a positive attachment structure between the elongated members and the directional members has now been recited n the claims with the additional language “fastened” neglects the fact that the act of fastening two parts together or of the two parts being fastened (together) does not bestow any additional structural limitations to the claims.  No “sewing line” has been recited.  No structural or physical “attachment” has been recited.  See In re Self, 671 F.2d 1344, 1348 (CCPA 1982) (limitations not appearing in the claims cannot be relied upon for patentability). That the elongated members and the directional members may be fastened together relates solely to the method or process in which the elements are connected.  In essence, the presence of the term “fastened” is considered to present a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, the patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.  
With respect to the limitations involving the claimed “fastened with weight”, here again In re Self, 671 F.2d 1344, 1348 (CCPA 1982) (limitations not appearing in the claims cannot be relied upon for patentability).
No claim is allowed.
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	As to claim 1, lines 1-4 initially recite “A hand-operated apparatus consisting of”, with a subsequent recitation of “the hand-operated apparatus comprising” (emphasis added).  There is no way to clearly ascertain the scope of the invention, as the claim introduces two transitional phrases within the same preamble.  As per MPEP 2111.03 (II), “[t]he transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a 
As to claim 1, line 10, “the tip of” lacks proper antecedent basis. 
As to claim 1, line 12, “the tip of” lacks proper antecedent basis. 
As to claim 1, line 15, the comma after “finger” should be deleted so that the phrasing more concisely recites that “said finger holder”…”and said another finger holder” are said directional members.  Also, it is noted that using different terms or phrases to describe the same element in a claim set can be rather confusing.  Applicant is respectfully cautioned to make certain that like elements (e.g., the phrase “the directional members”, which appears to also be referred to as “finger holder” and “another finger holder”) are recited with more consistency throughout the claims.  
As to claim 2, the claim further recites “bending lines comprise at least one element” (emphasis added).  A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.”  Again, see MPEP 2113.03 (II). 
As to claim 3, this claim shares the indefiniteness of claims 1 and 2.
As to claim 4, lines 2-3, “fastened with weight from said bending lines” is not understood. How can the bending lines have weight?  Also, in line 3, “the tip of said finger holders” lacks proper antecedent basis. 
As to claim 5, the claim further recites “hand-operated apparatus as recited in Claim 2, comprising at least one additional said directional member” (emphasis added). A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.”  Again, see MPEP 2113.03 (II).  
As to claim 6, line 4, use of the term “comprising” is confusing, as it is not clear if the limitations following “comprising” are to be considered as part of the claim limitations, when one considers that independent claim 1 requires a hand-operated apparatus consisting of.  Similarly, in line 12, the use of “comprises” is confusing, since initially the hand apparatus is described as consisting of elongated members fastened to directional members operated by a user to defend a goal or target from a forthcoming ball or puck”. 
As to claim 6, line 11, what or who is “their” referring to?
As to claim 7, lines 1 and 8, the term “comprising” is introduced to add further features.  Note that independent claim 1 presents a confusing mix of “consisting of” and “comprising” language.  A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.”  Again, see MPEP 2113.03 (II). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jefferson (USPN 2,884,644). 
Reference is made to the following annotated version of Fig. 1 of Jefferson:

    PNG
    media_image2.png
    722
    1312
    media_image2.png
    Greyscale
 
As to claim 1, Jefferson shows a hand-operated apparatus consisting of elongated members fastened to directional members operated by a user to defend a goal or target (i.e., Jefferson is clearly capable of defending a goal or target) from a forthcoming ball or puck by fastened to directional members” (emphasis added) merely reflects product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, the patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.   Here, the end product comprises a hand-operated apparatus having integrally-formed elongated and directional members.  That Jefferson does not explicitly disclose that the elongated members are separate elements that are fastened to corresponding separate directional members is simply a difference related to the method of making the product.  Here, a separate construction, which would have involved a subsequent fastening of plural elements, versus the integral construction depicted by Jefferson would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
The apparatus in Jefferson further comprises:
a.    at least two finger holders (i.e., the portions that house compartments 28) representing a lower body portion, 
b.    at least one finger holder of said at least two finger holders for holding or gripping to an index finger and middle finger together as one member.  Here, an index and middle finger may clearly be inserted within the portions that contain compartments (28),
c.    at least another finger holder of said at least two finger holders for holding or 
d.    a first elongated member extending from a bending line located at a tip of said finger holder holding said index and middle finger. Note the elongated members in annotated FIG. 1, supra,
e.    a second elongated member extending from another bending line located at a tip of said another finger holder holding said ring and little finger, are the directional members. Note the elongated members in annotated FIG. 1, supra,
f.    wherein said finger holder holding said index and middle finger, and said another finger holder holding said ring and little finger are said directional members adapted to direct said elongated members to angle away from said finger holders with the use of pressure against a surface to cover and defend significant open spaces of said goal or target.
As to claim 2, each of said bending lines comprises at least one element fastened between each of said at least two finger holders and each of said elongated members creating tension and causing a release in order to initiate a bounce back of said elongated members after the act of said bending or pivoting.  The sponge construction of the apparatus in Jefferson, specifically the sponge portion between each of the finder holders and the corresponding elongated members, provides the necessary bounce back required by the claim.  That the claim requires “at least one element fastened between each of said at least two finger holders and each of said elongated members” (emphasis added) merely reflects product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, the patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.  Here, the end product shows that the portions between the finger holders and the elongated members are In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
	As to claim 3, said at least two finger holders are used in addition to said at least one element squeezed or strapped inside or around said at least two finger holders for comfort of said user, for protection from hits or from said forthcoming ball or puck, and for tightening of the fingers of the user to hold to said hand-operated apparatus. Here, liner (24) may be considered to be the at least one element squeezed or strapped inside.  Again, the sponge construction of the Jefferson device provides comfort to the user.  
	As to claim 4, two of said elongated members are fastened with weight from said bending lines located at the tip of said finger holders.   That the claim requires “two of said elongated members are fastened with weight” (emphasis added) merely reflects a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, the patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.  As best as understood, the final product in Jefferson includes bending lines, as illustrated in 
As to claim 5, Jefferson shows at least one additional directional member fastened and adapted for gripping to the thumb of the user, said thumb is operated with directional movement by said user to defend said open spaces of a goal or target from a forthcoming elevated ball or puck by moving said finger holder with the thumb.  Here, an additional finger holder is clearly provided in the Jefferson apparatus (i.e., annotated Fig 1), with this additional finger holder capable of holding a thumb of a user.  The finger holder itself, used for holding the thumb, is the “additional said directional member” and may clearly exhibit directional movements by said user.  That the claim requires “at least one additional said directional member fastened and adapted for gripping to the thumb of a user” (emphasis added) merely reflects product-by-process limitations combined with functional language.  Even though product-by-process claims are limited by and defined by the process, the patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.  Here, the final product in Jefferson includes the additional directional member (i.e., the finger holder itself used to hold the thumb) being integrally-formed with the remainder of the apparatus.  That Jefferson does not explicitly disclose that the at least one additional directional member is fastened (to the hand-operated apparatus) is simply a difference related to the method of making the product.  Here, a separate construction, which would have involved a subsequent fastening of plural elements, versus the integral construction depicted by Jefferson would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually . 

       				      Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record fails to show, suggest or otherwise render obvious the combination of a hand-operated apparatus that is constructed as recited by the combination of claims 1 and 2 along with a playing surface platform with two openings that include shields to allow insertion of the hand-operated apparatus. 
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record fails to show, suggest or otherwise render obvious the combination of a hand-operated apparatus that has finger holders and elongated members and further structured to include a shooting apparatus that includes a rotary member, a propeller member and a paddle member, which are arranged and structured to propel and elevate an object, across a surface or over a surface, respectively. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 3 in Schaffer;
Fig. 5 in Avis;
Duncan shows a glove comprising nylon/polyester material;

Fig. 1 in Sawyer;
FIG in Phibbs;
Fig. 2 in Vogt;
Fig. 1 in Mathews;
Fig. 1 in Myers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711